NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


FL-7, INC.,                                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-4321
                                             )
SWF PREMIUM REAL ESTATE                      )
LLC., d/b/a ENGEL & VOLKERS,                 )
a Florida limited liability company,         )
                                             )
              Appellee.                      )
                                             )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Christyna M. Torrez of Coleman, Hazzard,
Taylor, Claus, Doupé & Diaz, P.A., Naples,
for Appellant.

Brian O. Cross of Goede, Adamczyk,
Deboest & Cross, PLLC, Naples, for
Appellee.


ATKINSON, Judge.


              FL-7, Inc. (FL-7) appeals the final judgment awarding SWF Premium Real

Estate, LLC., d/b/a Engel & Volkers (Engel & Volkers), the attorney's fees and costs that

it incurred as a prevailing party after obtaining a final summary judgment. FL-7
successfully appealed that underlying judgment. See FL-7, Inc. v. SWF Premium Real

Estate, LLC, 259 So. 3d 285 (Fla. 2d DCA 2018). As such, because Engel & Volkers is

no longer the prevailing party and no longer entitled to an award of fees and costs on

that basis, we must reverse. See Marty v. Bainter, 727 So. 2d 1124, 1125 (Fla. 1st

DCA 1999) ("Once a final judgment is reversed and remanded by an appellate court,

there can be no prevailing party for purposes of an award of prevailing party attorney's

fees. Consequently, an award of attorney's fees and costs predicated on a reversed or

vacated final judgment also must be reversed.").

             Reversed and remanded.



NORTHCUTT and SLEET, JJ., Concur.




                                          -2-